378 F.2d 59
Elmer Finley JEFFERS, Appellant,v.Clarence T. GLADDEN, Warden, Oregon State Penitentiary, Appellee.
No. 21537.
United States Court of Appeals Ninth Circuit.
May 22, 1967.

Charles O. Porter, Porter & Bach, Eugene, Or., for appellant.
Robert Y. Thornton, Atty. Gen., David H. Blunt, Asst. Atty. Gen., Salem, Or., for appellee.
Before BROWNING, DUNIWAY, and ELY, Circuit Judges.
PER CURIAM:


1
The findings of the district court (which followed similar findings of the state court) that Jeffers knowingly and intentionally waived counsel and knowingly and voluntarily entered a plea of guilty are not clearly erroneous. No other question being raised on this appeal, the judgment is affirmed.